DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 06/10/2020 has been entered. Claims 23 and 24 are cancelled. Claims 1-22 and 25 are pending and are currently examined.

Priority
This application is a 371 of PCT/US2018/065677 filed on 12/14/2018, which claims benefit of US Provisional Application No. 62/599,111 filed on 12/15/2017.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS


(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-12 are drawn to A compound of Formula (I) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
wherein: B1 and B2 are… 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
… R1a is 1b is hydrogen… R1c is hydrogen… R2a is hydrogen… R2b is hydrogen… R2c is hydrogen… X1 and X2 are… O…; Y and Y1 are each independently absent or selected from the group consisting of O and NH; Z and Z1 are independently selected from the group consisting of O and NH; one of M and M1 is 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 m1 and the other of M and M1 is independently 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 m1 or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 m2… ; R4 is selected from the group consisting of hydroxy, methyl, BH3, and -SR5; wherein R5 is independently selected from the group consisting of hydrogen… R1b is H: and R1c is H (claim 1); and A pharmaceutical composition comprising a compound of claim 1 or 7 and at least one of a pharmaceutically acceptable carrier, a pharmaceutically acceptable excipient, and a pharmaceutically acceptable diluent (claims 9 and 12).

Group II, claims 13-16 and 19 are drawn to A method of treating a disease, syndrome, or condition modulated by STING, comprising administering to a subject in need thereof a therapeutically effective amount of the compound of claim 1 (claim 13); A method of treating a disease, syndrome, or condition, ,wherein said disease, syndrome, or condition is affected by the agonism of STING, comprising administering to a subject in need thereof a therapeutically effective amount of the compound of claim 1 (claim 14); and A method of treating a disease, syndrome, or condition selected from the group consisting of melanoma, colon cancer, breast cancer, prostate cancer, lung cancer, and fibrosarcoma, comprising administering to a subject in need thereof a therapeutically effective amount of the composition of claim 9 (claim 19).

Group III, claims 13, 14 and 17-20 are drawn to A method of treating a disease, syndrome, or condition modulated by STING, comprising administering to a subject in need thereof a therapeutically effective amount of the compound of claim 1 (claim 13); A method of treating a disease, syndrome, or 

Group IV, claims 21 and 22 are drawn to A method of treating a disease, syndrome, condition, or disorder, wherein said disease, syndrome, condition, or disorder is affected by the agonism of STING, comprising administering to a subject in need thereof, a therapeutically effective amount of (a) a compound of Formula (I) or a pharmaceutically acceptable salt form thereof; and (b) an oncolytic virus or anti-cancer vaccine (claim 21).

Group V, claim 25 is drawn to A compound 17a: 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I/II, I/III, I/IV, II/III, II/IV, or III/IV are directed to a technical feature: Formula (I) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ciavarri et al. (WO 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
; compounds I-4a/I-4b: 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
; and compound I-5: 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
(page 27/156, [0089], Table 1). Although Formula (I) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 of this application encompasses the above compounds of Ciavarri et al., but this application and its provisional application do not specifically disclose the compounds or a process to synthesize the compounds, and thus are not in possession of the compounds (I-3, I-4a/I-4b, and I-5). Therefore, the technical feature of Groups I/II, I/III, I/IV, II/III, II/IV, or III/IV cannot be a special technical feature over the prior art.

Species Election 
	This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that 
If Applicant elects Group I, Applicant is required to elect the species as follows: 
A. One specific compound, recited in claims 1-8; and its corresponding B1, B2, R1a, R1b, R1c, R2a, R2b, R2c, X1, X2, Y, Y1, Z, Z1, M, M1, m1, m2, R4, R5, and/or R6, whichever it is applicable. 

If Applicant elects Group II, Applicant is required to elect the species as follows: 
A. One specific cancer, recited in claims 13, 16 and 19.

If Applicant elects Group III, Applicant is required to elect the species as follows: 
A. One specific viral infection, recited in claims 13, 18, and 19.

According to PCT Rule 13.2 and to the guidelines in Section (f)(i)(A) of Annex B of the PCT Administrative Instructions, all alternatives of a Markush Group must have a common property or activity. According to PCT Rule 13.2 and to the guidelines in Section (f)(i)(B)(I) of Annex B of PCT Administrative Instruction, all alternatives of a Markush group must have a common structure. In the instant case, the species listed in Group A do not share either common activities or common structures. Therefore, these species do not relate to a single general inventive concept under PCR Rule 13.1 and PCT Rule 13.2.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623